183 F.2d 70
UNITED STATES of Americav.Charles A. PLUMB, Richard Henry Morgan and Paul Brawner.
No. 4114.
United States Court of Appeals Tenth Circuit.
July 13, 1950.

Lester Luther, United States Attorney, and V. J. Bowersock and Malcolm Miller, Assistant United States Attorneys, all of Topeka, Kan., for appellant.
Eugene G. Coombs, Robert H. Nelson and Roy H. Wasson, all of Wichita, Kan., for appellees.
Before PHILLIPS, Chief Judge, and MURRAH and PICKETT, Circuit Judges.
PER CURIAM.


1
Docketed and dismissed July 13, 1950, on motion of appellant.